ALBERT V. ALVAREZ, CSR, RMR
                                          Official Court Reporter
                                        345th Judicial District Court
                                               P.O. Box 1748
                                           Austin, Texas 78767
                                              (512)854-9373




                                             January 26, 2015

Jeffrey D. Kyle, Clerk
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547

RE: COA No. 03-14-00738-CV; Trial Court Cause No. D-1-GN-10-002325
    RU 11-C Austin Air, LP, et al. vs. RU Lodging Fund II Acquisition, LLC

Dear Mr. Kyle,

This is to inform you that the Reporter's Record in the above-captioned case is due today and is ready
for filing. However, payment has not been made in its entirety and thus I will not file the record until I
am paid the balance. If you have any questions please do not hesitate to contact me.

Thank you for your consideration in this matter.



Sincerely yours,




Albert V. Alvarez